DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-5, 10-12, 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-1, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima et al. (JP 2015-220272 A) in view of Takatsuji (U.S. PG. Pub. No. 2018/0166211 A1).
With respect to claim 1, Kitajima et al., hereinafter referred to as “Kitajima,” teaches a coil component 2 [Drawings 1A-1D], comprising:
a body 4 having one surface 4b and another surface 4a opposing each other in one direction, and a plurality of walls 4c-4f each connecting the one surface to the another surface;
a coil portion 6 buried in the body, and having both ends 6a and 6b exposed to a same wall 4c among the plurality of walls of the body;
first and second external electrodes 8a and 8b respectively including first and second terminal electrodes (electrodes on surface the one surface 1b) disposed on the one surface of the body and spaced apart from each other, and first and second connection electrodes (electrodes on surfaces 4c) respectively connecting the first and second terminal electrodes to both ends of the coil portion (paras. [0016], [0021]-[0022], and [0025]). Kitajima does not expressly teach
a first external insulating layer disposed on the another surface of the body; and
a first shielding layer disposed on the first external insulating layer.
Takatsuji teaches a coil component 1 (e.g. FIG. 1), comprising:
a first external insulating layer 15 disposed on the other surface (upper surface) of the body 10; and 
a first shielding layer 14 disposed on the first external insulating layer (para. [0032]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first external insulating layer and first shielding layer as taught by Takatsuji to the coil component of Kitajima to provide the required insulation and shielding characteristics (para. [0009]).
With respect to claim 2, Kitajima in view of Takatsuji teaches the coil component of claim 1, wherein the first shielding layer includes at least one of a magnetic material and/or a conductive material (Takatsuji, para. [0035]). 
With respect to claim 11, Kitajima in view of Takatsuji teaches the coil component of claim 1, wherein the first external insulating layer has a thickness of 10 nm to 100 um (Takatsuji, para. [0056]). 

6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kitajima in view of Takatsuji, as applied to claim 1 above, and further in view of Miyahara et al. (U.S. PG. Pub. No. 2019/0228906 A1).
With respect to claim 3, Kitajima in view of Takatsuji teaches the coil component of claim 1. Kitajima in view of Takatsuji does not expressly teach 
a third external electrode including a third terminal electrode disposed on the one surface of the body, and a third connection electrode disposed on one wall of the body and on the first external insulating layer and thereby connecting the third terminal electrode and the first shielding layer to each other, and spaced apart from the first and second external electrodes. 
Miyahara et al., hereinafter referred to as “Miyahara,” teaches a coil component 1 (FIGs. 1-3), comprising:
a third external electrode (combination of GI and BP12) including a third terminal electrode G1 disposed on the one surface of the body, and a third connection electrode BP12 disposed on one wall (side surface) of the body and on the first external insulating layer Lyr13 and thereby connecting the third terminal electrode and the first shielding layer to each other, and spaced apart from the first and second external electrodes (paras. [0042] and [0046]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the third external electrode connection to the shield as .

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kitajima in view of Takatsuji and Miyahara, as applied to claim 3 above, and further in view of Lin et al. (U.S. PG. Pub. No. 2017/0200682 A1).
With respect to claim 4, Kitajima in view of Takatsuji and Miyahara teaches the coil component of claim 3. Kitajima in view of Takatsuji and Miyahara does not expressly teach
a cover insulating layer covering the first shielding layer, the first to third connection electrodes, the other surface of the body, and the plurality of walls of the body. 
Lin et al., hereinafter referred to as “Lin,” teaches a coil component 1 (FIG. 1A), comprising:
a cover insulating layer 15 covering the first shielding layer 14a, and the plurality of walls of the body 12 (para. [0016]). The combination of Lin to the coil component of Kitajima in view of Takatsuji and Miyahara would result in “a cover insulating layer covering the first shielding layer, the first to third connection electrodes, the other surface of the body” as claimed. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the cover insulting layer as taught by Lin to the coil component of Fukuda in view of Takatsuji and Miyahara to provide the required protection (para. [0016]).

8.	Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima in view of Takatsuji, as applied to claim 1 above, and further in view of Lin.
With respect to claim 5, Kitajima in view of Takatsuji teaches the coil component of claim 1. Kitajima in view of Takatsuji does not expressly teach the first shielding layer includes a 
Lin teaches a coil component 1 (FIG. 1A), wherein the first shielding layer 14 includes a conductive material 14a, and the coil component further includes a second shielding layer 14b disposed on the first shielding layer, wherein the second shielding layer includes a magnetic material (para. [0023]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the conductive and magnetic shielding layers as taught by Lin to the coil component of Kitajima in view of Takatsuji to provide the required shielding characteristics.
With respect to claim 12, Kitajima in view of Takatsuji teaches the coil component of claim 1. Kitajima in view of Takatsuji does not expressly teach the first shielding layer has a double-layer structure having a layer including a conductive material and a layer including a magnetic material.
Lin teaches a coil component 1 (FIG. 1A), wherein the first shielding layer has a double-layer structure 14a and 14b having a layer including a conductive material 14a and a layer including a magnetic material (para. [0023]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the conductive and magnetic shielding layers as taught by Lin to the coil component of Kitajima in view of Takatsuji to provide the required shielding characteristics.

9.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kitajima in view of Takatsuji, as applied to claim 1 above, and further in view of Ahn et al. (U.S. PG. Pub. No. 2016/0189840 A1).
With respect to claim 17, Kitajima in view of Takatsuji teaches the coil component of claim 1. Kitajima in view of Takatsuji does not expressly teach at least one of the ends of the coil portion includes a slit.
Ahn et al., hereinafter referred to as “Ahn,” teaches a coil component 100 (FIG. 1), wherein at least one of the ends 46 of the coil portion 41 includes a slit (protrusions and recesses portion) (para. [0043]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the slit as taught by Ahn to the coil component of Kitajima in view of Takatsuji to improve adhesive strength between the ends of the coil portion and the external electrodes (para. [0043]).

10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kitajima in view of Fukuda et al. (U.S. PG. Pub. No. 2018/0096783 A1).
With respect to claim 10, Kitajima teaches a coil component 2 [Drawings 1A-1D], comprising:
a body 4 including a resin and a magnetic metal powder dispersed in the resin (para. [0018]), and having one surface 4b and another surface 4a opposing each other in one direction (z direction) and a plurality of walls 4c-4f connecting the one surface and the another surface;
a coil portion 6 including a coil pattern (pattern of coil 6) forming at least one turn centering on an axis in one direction (interpreted as the one direction), and first and second lead-out portions 6a and 6b extending from the coil pattern and exposed to a same wall 4c among one of the plurality of walls of the body, and buried in the body;
first and second external electrodes 8a and 8b disposed on one wall of the body and spaced apart from each other, respectively connected to the first and second lead-out portions and extending to the one surface of the body (paras. [0016], [0021]-[0022], and [0025]). Kitajima does not expressly teach

a third external electrode disposed on one wall of the body and spaced apart from the first and second external electrodes, connected to the shielding layer, and extending to the one surface of the body.
Fukuda, teaches a coil component (Figs. 12-13), comprising:
a shielding layer 411 disposed on the another surface (upper surface) of the body 10; and
a third external electrode 443 disposed on one wall (side surface) of the body 10 and spaced apart from the first and second external electrodes 21-22, connected to the shielding layer 411, and extending to one surface (bottom surface) of the body (para. [0086]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the third external electrode connected to the shield layer and ground as taught by Fukuda, in the embodiment of Figs. 12-13, to the coil component of Kitajima to provide the required grounding of the coil component (para. [0086]).

11.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kitajima in view of Fukuda, as applied to claim 18 above, and further in view of Ahn.
With respect to claim 17, Kitajima in view of Fukuda teaches the coil component of claim 10. Kitajima in view of Fukuda does not expressly teach at least one of the ends of the coil portion includes a slit.
Ahn teaches a coil component 100 (FIG. 1), wherein at least one of the ends 46 of the coil portion 41 includes a slit (protrusions and recesses portion) (para. [0043]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the slit as taught by Ahn to the coil component of Kitajima in view of 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837